733 F.2d 78
UNITED FARM WORKERS OF AMERICA, AFL-CIO, et al., Plaintiffs-Appellants,v.ARIZONA AGRICULTURAL EMPLOYMENT RELATIONS BOARD, et al.,Defendants-Appellees.
No. 80-5777.
United States Court of Appeals,Ninth Circuit.
May 8, 1984.

Ellen J. Eggers, Keene, Cal., for plaintiffs-appellants.
Neil Vincent Wake, Beus, Gilbert, Wake & Morrill, Phoenix, Ariz., for defendants-appellees.
Before FERGUSON, NELSON, and REINHARDT, Circuit Judges.

ORDER

1
The court sitting en banc has affirmed the judgment of the district court that the Arizona Agricultural Employment Relations Act is facially constitutional, 727 F.2d 1475.


2
The court did not determine whether the Act is constitutional as applied in any specific instance.


3
The case is remanded to the district court with directions to permit the plaintiffs to amend their complaint to raise any issues not determined by the March 14, 1984 decision of the court sitting en banc.


4
AFFIRMED AND REMANDED for further proceedings.